$
1D. 79887-112 Name: Buck, Edward 10/20/2019 11:29:43 PM Warming: artifact in (part of) recording - use interpretation with cautic

GOB: 8/24/1954 (65 yr) Comments: sinus rhythm

. P/PR: 114/146 ms
Gender: Male ORs: 92 ms Probable LVH
BP: Rr aqate: 378/422 ms age-corrected Sokolow index (SV1+RV5 or V6) = 3.6 mV

PIORS/T Axis: A1/36/-124 dag age-corrected vectorial Fi in extremity leads = 2.1 mV

te ig moderate mid- and left-precordial repolarization disturbance seconda:
hare é y Heart Rate: 75 BPM LVM, consider also ischemia ™

 

 

 

 

 

 

 

T
i

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

eo

952CAS: Poqume nt: B72:

: ' ! i
f o.hio: ct

me

 

 

 

 

 

2 Case] 2:19-cr-005

 

 

 

[:

 

 

iy aso PO PEP pero yep i.

ee Fee ee Een ee eee dee ot ht x oe a wt oe AL ide

a fei iy poopie feet. Joiiide. a 2 alae wee “
25 mms 10 mm/mV Frequency Response (0.5-35] Hz Weteh Allyn: P/N 105953 Version 2.5.0

 

 

 

 

 
Case 2:19-cr-00595-CAS Document 37-2 Filed 08/24/20 Page 2o0f10 Page ID #173

 

statrad

Leading Teleradialogy

MCC Los Angeles LOS
Patient: BUCK, EDWARD (Male) DOB: 08/24/54
Register 7867-142 Age: 65
Date: 02/11/20 10:54 Status: OP
Slicecount: 0
History: Occasional left hip pain with exercise x 1 month
Priors:
Exams: FILMLEFT HIP
Referring Phy:
Ordering Phy:
Ordering Phy #:

Accession Numbers: 202#BOP00156340

 

Final Report

Exar FILM LEFT HIP

HISTORY: Pain

TECHNIQUE: 2 views obtained

COMPARISON: No prior imaging available

FINDINGS: There is bone-on-bone articulation at the superior left hip joint. There is subchondral
sclerosis and cystic change at the superior feft hip Joint. There is osteophyte formation of the left

fernoral head, There is no radiographic evidence for acute fracture. There is no joint space
malalignment. Bone rrineralization is normal for age.

IMPRESSION:
Severe osteoarthritis of the left hip joint.
Radiologist: Maurice Yu, MD

Study ready at 10:57 and initial results transmitted at 12:11

 
Case 2:19-cr-O0596chAS. Pacumant3i:2 hiled @8/2V28 Raged of 48 Page ID #174
78687-112

East Los Angeles Cardiology Medical Group, Inc.
1701 Cesar E. Chaves Avenue Suite 560 Los Angeles, Ca 90033-2464
Ph (323} 441-1122 Fox (323} 441-172

Ramier A. Manzaniig, W.D., F.A.C.C. Armand G. Rostamias, MD
Suresh P. Rao, #.D. FACL, R. David Kummer, M.D.
Letisia de ta Cruz, PA-C Erm Prieto, PAC

initial Physician Evaluation

Page: 5
Patient: BUCK, EDWARD
DOB: 08-24-1954 age: 65 Y/O
Account#: 55106
{817}477-0400
Date of Consultation: 01-31-2026

Referring Physician: ROGELIO FOH, MD

Return to clinic 1-2 week(s} after study.

_ THANK YOU FOR YOUR REFERRAL.

Letisia de la Cruz, PAC

Treatment Plans:

1- Education Handouts
a. REMINDER - ENG Healthy Diet
b. REMINDER - ENG Healthy Lifestyle
c. REMINDER - ENG Low Sodium Diet

 
    
 

2- Misc

a. PATIENT DISCUSSION - Biood Pressure: Check blood pressure at
home, keep iog and take to PMD/ nephrologist next visit, patient verbalized
understanding.
3- Office Procedures

a. PROCEDURE - Stress Echo
4- Return fo Clinic

a. RETURN APPT - Other: Schedule follow up 1-2 weeks after studies or
PRN.

535 S Saaeews eet

 
Case 2:19-cr-00595,CAS. DogumMealAmna, Filed Q8/24/2Q. Rage4,of1Q Page ID #175
78687-112

East Los Angeles Cardiology Medical Group, Inc.
i701 Cesar £. Chavez Avenue Suite 566 Los dngetes, Ca 90033-2464
Ph (323) 441-1122 Fox (325) 441-1072
Rainier A. Manzanitia, M-D., F.A.C.C. Armand G. Rostamian, MD
Soresh P, Rao, HD. FAC. R. David Kumerer, M.D.
Letisia de ta Cruz, PA-C Erm Prieto, PA-C

Initial Physician Evaluation

Page: 4
Patient: BUCK, EDWARD
DOB: 08-24-1964 age: 6§ YiO
Account#: 55106
{817}477-0400
Date of Consultation: 01-31-2020

Referring Physician: ROGELIO TOH, MD
ELEC TROCARDIOGRAM: Sinus Rhythm, Nonspecific ST depression + Nonspecific
T-abnormality -Nondiagnostic.

bi

 

 

 

 
   

 

Abnormal Electrocardiogram
[ecg] [ekg]

 

 

 

 

 

 

ASSESSMENT:

# Abnormal EKG- non specific S¥-T segment abnormalities. Patient not symptomatic.
# Cardiac murmur- likely Aortic Valve

# BPH

# Adjustment disorder.

# Hearing loss- uses of hearing aids

Medications Prescribed: None.

DISCUS SION/RECOMMENDA TIONS:

Patient will be scheduled for a stress echo to evaluate for significant ischemia and LV
dysfunction.

Follow blood pressure ciosely

Patient advised fo seek medical attention at nearest ED if develops symptoms, patient
verbalized understanding.

Case discussed with S. Rao, MD

oor
525% Aarauue Seer

 
Case 2:19-cr-00595-CAS Document 37-2 Filed 08/24/20 Page5of10 Page ID #:176

Bureau of Prisons
Health Services

 

 

Treatments
Begin Date: 06/08/2019 End Date: 06/08/2020
Reg #: 78687-112 Inmate Name: BUCK, EDWARD
Date Time Treatment Provider Status
05/14/2020 15:49LOS Procedure Preparation Williams, J. RN Completed

Medication given and charted in EMAR.
Orig Entered: 05/14/2020 18:49 EST Williams, J. RN
04/09/2020 13:05LOS Procedure Preparation Casten-Methu, Completed
inmate dose not due today
Orig Entered: 04/09/2020 16:05 EST Casten-Methu, Michelle RN

02/08/2020 09:00LOS Procedure Preparation Barga, C. RN Completed
Orig Entered: 02/0 20 17:06 EST Barga, C. RN
10/21/2019 08:45LO6B EKG Barga, C. RN Completed

handed resuits to M .
Orig Entered: 10/21/2019 14:46 EST Barga, C. RN

Total: 4

Generated 06/08/2020 14:23 by Gabb, V. HIT Bureau of Prisons - LOS

 
Case 2:19-cr-00595-CAS Document 37-2 Filed 08/24/20 Page 6of10 Page ID #177

 

Inmate Name: BUCK, EOWARD Reg #: 78687-1412
Date of Birth: 08/24/1954 Sex: M Race: WHITE Facility: LOS
Encounter Date: 09/30/2019 11:31 Provider: Hernandez, H. PA-C Unit: HO3

 

Mental Health:
Level of Consciousness: Alert and Oriented
Psychomotor Activity: Normal
General Appearance: Normal
Behavior: Cooperative
Mood: Appropriate to Content
Thought Process: Goal Directed
Thought Content: Normal
Hx of Mental Health Treatment: None
Hx of Head Injury: None
Current Mental Health Treatment: No
Current Mental Heaith Complaint: No
Hx of Loss of Consciousness: No
Hx of Hearing Voices: No |
Past History of Suicide Attempt: No
Current Suicide Ideation: No
Suicide Prevention Initiated: No
Comments:
Substance Use History:
Last Used Frequency Route Type Amount
Other Drugs 8 - 14 days Daily Oral

Hx of Withdrawal Symptoms:
Comments: Previously on Klonipin and Ambien with Rx, states "can't fall asleep” with current Rx dose

Current Painful Condition: Denied

Other Health Issues:
Current Medical Conditions: +

Other Current Treatments: |

Pregnant: N/A

Dental Condition: Denied

ia
a,

‘
ia

Generated 10/01/2019 12:14 by Hemandez, H. PA-C Bureau of Prisons - LOS Page

 
Case 2:19-cr-00595-CAS Document 37-2 Filed 08/24/20 Page 7of10 Page ID #178

 

 

Inmate Name: BUCK, EDWARD Reg #: 78687-1712
Date of Birth: 08/24/1954 Sex: M Race: WHITE Facility: LOS
Encounter Date: 09/30/2019 11:31 Provider: Hernandez, H. PA-C Unit: HO3

\

’ When Tested:

oa
Test Result: aa
ee
as

Comments:
Hepatitis: _ Denied
Other Infectious Diseases:
Syphilis: No
Syphilis Last Treatment: NiA
Genital Warts: No
Chiamydia: No
Gonorrhea: No
Herpes: Yes
Chicken Pox: No
Other: No
Comments: Dx shingles 4mo ago, on acyclovir, states outbreak twk ago
Abuse History:
Physical: Yes

Emotional: Yes
Sexual: Yes
Comments: ~

 
 
 

Generated 10/01/2019 12:14 by Hernandez, H. PA-C Bureau of Prisons - LOS

 
Case 2:19-cr-00595-CAS Document 37-2 Filed 08/24/20 Page 8of10 Page ID #:179

 

 

Inmate Name: BUCK, EDWARD Reg#: 78687-112
Date of Birth: 08/24/1954 Sex: M Race: WHITE Facility: LOS
Encounter Date; 09/23/2019 10:30 Provider: Toh, R. MD Unit: HO3
ROS:

Skin

Yes: Eruptions, Rashes
HEENT
Ears

Yes: Decreased Hearing, Hearing Aids

   
 

GU
General
Yes: Hesitancy, Nocturia, Urinary Retention
OBJECTIVE:
Pulse:
09/23/2019 10:30 LOS 92 Via Machine Regular Toh, R. MD
Respirations:
Date Time Rate Per Minute Provider
09/23/2019 10:30 LOS 18 Toh, R. MD
Biocd Pressure:
09/23/2019 10:30LQS 106/67 ght Arm Sitting Adult-regular Toh, R. MD
Height:
Date Time inches Cm = Provider
09/23/2019 10:30 LOS 71.0 180.3. Toh,R.MD
Weight:
Date Time Lbs Kg Waist Circum. Provider
09/23/2019 10:30 LOS Unavail 0.0 Toh, R. MD
Exam:
General
Appearance
Yes: Appears Well, Alert and Oriented x 3
No: Appears Distressed
Eyes
General
Yes: PERRLA, Extraocular Movements Intact
Neck
General
Yes: Suppie
Pulmonary

Auscultation
Yes: Clear to Auscultation
Cardiovascular
Auscultation
Yes: Normal $1 and S2
Abdomen
Generated 09/24/2019 11:59 by Toh, R. MD Bureau of Prisons - LOS

 
Case 2:19-cr-00595-CAS Document 37-2 Filed 08/24/20 Page 9of10 Page ID #:180

Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: BUCK, EDWARD Reg #: 78687-112
Date of Birth: 08/24/1954 Sex: M Race: WHITE Facility: LOS
Note Date: 10/24/2019 11:32 Provider: Toh, R. MD Unit: HO1

 

Admin Note - Report Review encounter performed at Health Services.
Administrative Notes:
ADMINISTRATIVE NOTE 1 Provider: Toh, R. MD
ROUTINE 12 LEAD EKG DONE TODAY ON OCTOBER 20, 2019

READING: T WAVE INVERSION HU, lil, AVF AND ST-T WAVE CHANGES WITH T WAVE INVERSION
. FROM V3 TO V6

WILL REFER TO CARDICLOGY FOR CONSULT

New Consultation Requests:

Consultation/Procedure Target Date Scheduled Target Date Priority Translator Language
Cardiology 01/21/2020 01/21/2020 Routine No
Subtype:
Offsite Appt

Reason for Request:
FOR REFERRAL TO CARDIOLOGY FOR CONSULTATION FOR ABNORMAL EKG FOR THIS 65 Y MALE
WHO DID ROUTINE 12 LEADS EKG TODAY AND SHOWED T WAVE INVERSION Ii, Ill, AVF WITH T
WAVE INVERSION V3 TO V6; PLS SEND EKG, LABS AND MED LIST TO CARDIOLOGY PRIOR TO
SCHEDULED APPT.

Provisional Diagnosis:
ABNORMAL EKG, ASYMPTOMATIC, RULE OUT SILENT INFERO-LATERAL !SCHEMIA (T WAVE
INVERSION i, Ill, AVF, AND V3 TO V8) IN 65 Y MALE

Additional Records Required for Consultation:
Complete Record, Laboratory Report(s}

Copay Required: No . Gosign Required: No
Telephone/Verbal Order: No
Completed by Toh, R. MD on 10/21/2018 11:39

Generated 10/21/2019 11:39 by Toh, R. MD Bureau of Prisons - LOS Page 1 of 7

 
Case 2:19-cr-00595-CAS Document 37-2 Filed 08/24/20 Page 10o0f10 Page ID #:181

Bureau of Prisons
Health Services
Clinical Encounter - Administrative Note

 

Inmate Name: BUCK, EDWARD Reg #: 78687-112
Date of Birth: 08/24/1954 Sex: M Race: WHITE Facility: LOS
Note Date: 62/12/2020 11:50 Provider. Toh; R. MD Unit: HO1

 

Review Note - Consultation Report Review encounter performed at Health Services.
Administrative Notes:

ADMINISTRATIVE NOTE 1 Provider: Toh, R. MD
CARDIOLOGY CONSULTATION REPORT BY DR. RAO WHO SAW THIS 65 Y MALE ON JAN 31, 2020

ASSESSMENTS:

—> 1. ABNORMAL EKG--NON SPECIFIC ST -T SEGMENT ABNORMALITIES. PATIENT NOT SYMPTOMATIC
2. CARDIAC MURMUR- LIKELY AORTIC VALVE

3. BPH

4, ADJUSTMENT DISORDER

5. HEARING LOSS--USE OF HEARING AIDS

RECOMMENDATIONS:

= 2 PATIENT WILL BE SCHEDULED FOR STRESS ECHO TO EVALUATE FOR SIGNIFICANT ISCHEMIA AND
LV DYSFUNCTION

FOLLOW BLOOD PRESSURE CLOSELY

New Consultation Requests: :

Cardiology 04/30/2020 04/30/2020 Routine No
Subtype:
Offsite Appt

Reason for Request:

—— > FOR REFERRAL FOR STRESS ECHO TO EVALUATE SIGNIFICANT ISCHEMIA AND LV DYSFUNCTION
PER RECOMMENDATION OF CARDIOLOGIST, DR. SURESH RAO, WHO SAW THIS 65 Y MALE ON

JAN 31, 2020 WITH ASSESSMENT OF ABNORMAL EKG WITH NON-SPECIFIC ST-T SEGMENT
ABNORMALITIES BUT ASYMPTOMATIC AND HX OF CARDIAC MURMUR LIKELY AORTIC VALVE

Provisional Diagnosis:
ABNORMAL EKG, ASYMPTOMATIC WITH AORTIC VALVE MURMUR FOR STRESS ECHO

Additional Records Required for Consultation:
Complete Record

Cardiology 05/21/2020 05/21/2020 Routine No

Subtype:
Offsite Appt

Reason for Request:
FOLLOW UP WITH CARDIOLOGY AFTER COMPLETION OF STRESS ECHO WITH CARDIOLOGIST. DR
SURESH RAO, WHO SAW THIS 65 Y MALE ON JAN 31, 2020 FOR ABNORMAL EKG BUT
ASYMPTOMATIC AND AORTIC VALVE MURMUR

Provisional Diagnosis:

ABNORMAL EKG, ASYMPTOMATIC WITH AORTIC VALVE MURMUR
Copay Required: No Cosign Required: No

Generated 02/13/2020 10:10 by Toh, R. MD Bureau of Prisons - LOS

 
